United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.R., Appellant
and
U.S. POSTAL SERVICE, ASHBUN POST
OFFICE, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2120
Issued: May 25, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 18, 2009 appellant, through her representative, filed a timely appeal of the
Office of Workers’ Compensation Programs’ merit decision dated June 24, 2009. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than eight percent impairment of her right upper
extremity for which she received a schedule award.
FACTUAL HISTORY
On November 30, 2005 appellant, then a 51-year-old full-time carrier, filed a traumatic
injury claim alleging that she injured her right arm and hand when she fell down steps in the
performance of duty on November 29, 2005. The Office accepted her claim for contusion of the
right shoulder, pain in the right shoulder joint and contusion of the right arm.
Appellant underwent right shoulder surgery on April 11, 2006. Dr. H. Nallapareddy, a
Board-certified orthopedic surgeon, performed arthroscopic debridement and removal of
osteochondral loose body, subacromial decompression and reconstruction of a complex retracted
tear of the right rotator cuff. Appellant returned to work eight hours a day on May 30, 2006.

The Office accepted her claim for the additional condition of right rotator cuff tear on
July 14, 2006.
In a report dated February 19, 2007, Dr. N.H. Reddy, a Board-certified orthopedic
surgeon, opined that appellant had reached maximum medical improvement. He stated that
appellant had no tenderness in her shoulder, but that abduction and flexion were limited by five
degrees. Appellant demonstrated full internal rotation, external rotation and adduction with no
loss of muscle strength. Dr. Reddy provided work restrictions.
Appellant requested a schedule award on May 18, 2007. The Office requested that
Dr. Reddy provide appellant’s permanent impairment for schedule award purposes in a letter
dated May 29, 2007. Dr. Reddy informed the Office that he did not perform schedule award
evaluations.
In a report dated May 22, 2008, Dr. Lafayette Singleton, a Board-certified neurologist,
examined appellant and found that she had 90 degrees of abduction, 25 degrees of adduction on
the right, 110 degrees of flexion and 45 degrees of extension. Appellant demonstrated 30
degrees of internal rotation and 50 degrees of external rotation. Dr. Singleton found on manual
muscle testing that appellant had 4/5 in abduction and flexion and extension and external
rotation. Appellant’s internal rotation was 3/5. Dr. Singleton applied the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) and found
that appellant had five percent impairment due to loss of flexion.1 He found four percent
impairment due to loss of abduction and one percent impairment due to loss of adduction.2
Dr. Singleton found one percent impairment due to loss of external rotation and four percent
impairment due to loss of internal rotation.3 He added these impairments to reach 16 percent
impairment of the right upper extremity due to loss of range of motion. Dr. Singleton found that
appellant was not entitled to a diagnosis-based estimate as she did not undergo an arthroplasty.
He further stated that appellant sustained an osteochondral fracture of the humeral head and
accorded her three percent impairment for this condition. Dr. Singleton combined these
impairments to reach 19 percent impairment of the right upper extremity.
The Office referred Dr. Singleton’s report to the district medical director, to determine
appellant’s permanent impairment for schedule award purposes. Dr. David H. Garelick, a
Board-certified orthopedic surgeon, found that appellant had eight percent impairment of her
right upper extremity. He found that Dr. Reddy found that appellant’s muscle power was
diminished and that appellant had two percent impairment for loss of strength in the
suprascapular nerve. Dr. Garelick relied on Dr. Reddy’s measurements in reports predating his
finding that appellant had reached maximum medical improvement and found that she had six
percent impairment due to loss of range of motion. He stated that there were conflicts in the
physical examinations and that he believed that appellant’s physical condition was not
represented by Dr. Singleton’s report.
By decision dated September 4, 2008, the Office granted appellant a schedule award for
eight percent impairment of her right upper extremity. Appellant requested a review of the
1

A.M.A., Guides 476, Figure 16-40.

2

Id. at 477, Figure 16-43.

3

Id. at 479, Figure 16-46.

2

written record on October 1, 2008. In a note dated September 29, 2008, Dr. Singleton explained
that he utilized active range of motion as required by the A.M.A. Guides rather than passive
ranges of motion.
By decision dated November 24, 2008, the Branch of Hearings and Review set aside the
Office’s September 4, 2008 decision and remanded the case for addition review by Dr. Garelick
and if he continued to disagree with Dr. Singleton, referral to an impartial medical examiner.
Dr. Garelick reviewed the case file on December 8, 2008 and found that appellant’s
humeral head fracture should not be included as the osteochondral fragment was successfully
removed and as impairments for pain and loss of range of motion could not be combined. He
continued to support eight percent impairment due to loss of range of motion and motor strength.
By decision dated January 5, 2009, the Office denied appellant’s claim for an additional
schedule award. Appellant again requested a review of the written record on February 1, 2009.
By decision dated March 10, 2009, an Office hearing representative set aside the Office’s
January 5, 2009 decision and remanded the claim for the Office to resolve the conflict of medical
opinion evidence.
The Office referred appellant to Dr. Jarslaw Dzwinyk, a Board-certified orthopedic
surgeon, for an impartial medical examination on April 8, 2009. In a report dated May 6, 2009,
Dr. Dzwinyk found slight atrophy over the infraspinous portion of the scapula on the posterior
aspect of the right shoulder. He reported elevation and abduction of 160 degrees, internal
rotation to T12 and 90 degrees of abduction, 100 degrees of external rotation, and 60 degrees of
internal rotation. Dr. Dzwinyk found trace weakness of the anterior and middle deltoids and
supraspinatus on manual testing. He concluded that appellant had two percent impairment of
both the suprascapular nerve and axillary nerve due to loss of strength,4 that she had one percent
loss of range of motion in abduction and forward flexion for an additional two percent
impairment.5 Dr. Dzwinyk concluded that appellant had eight percent impairment of the right
upper extremity.
Dr. Amon Perry, the Office medical adviser, reviewed Dr. Dzwinyk’s report and
concluded that appellant had no more than eight percent impairment of her right upper extremity.
By decision dated June 24, 2009, the Office denied appellant’s claim for an additional
schedule award.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act6 and its
implementing regulations7 set forth the number of weeks of compensation payable to employees
4

Id. at 455, Table 16-11 and 492, Table 16-15.

5

Id. at 479, Figure 16-46.

6

5 U.S.C. §§ 8101-8193, § 8107.

7

20 C.F.R. § 10.404.

3

sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. For consistent results and to ensure equal justice, under the law to
all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides (5th ed. 2001)
has been adopted by the Office for evaluating schedule losses.8
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Office shall appoint a third physician who shall
make an examination.9 In cases where the Office has referred appellant to an impartial medical
examiner to resolve a conflict in the medical evidence, the opinion of such a specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.10
ANALYSIS
The Office accepted that appellant sustained contusion of the right shoulder, pain in the
right shoulder joint and contusion of the right arm as well as right rotator cuff tear as a result of
her accepted November 29, 2005 employment injury. Appellant filed a claim for a schedule
award and submitted a report from Dr. Singleton, a Board-certified neurologist, opining that she
had 16 percent impairment of her right upper extremity. The Office referred appellant’s case
record to the district medical director, Dr. Garelick, a Board-certified orthopedic surgeon, for
review. Dr. Garelick opined that appellant had no more than eight percent impairment due to
loss of strength and loss of range of motion.
An Office hearing representative conducted a review of the written record at appellant’s
request and determined that there was an unresolved conflict of medical opinion evidence
between Drs. Singleton and Garelick. The Office properly referred appellant to Dr. Dzwinyk, a
Board-certified orthopedic surgeon, for an impartial medical examination.
In his May 6, 2009 report, Dr. Dzwinyk listed appellant’s range of motion as flexion11
and abduction of 160 degrees each,12 one percent impairment each. He found 100 degrees of
external rotation,13 and 60 degrees of internal rotation, two percent impairment.14 Dr. Dzwinyk
reported trace weakness of the anterior and middle deltoids and supraspinatus on manual testing.
He applied the A.M.A. Guides to his findings and concluded that appellant had Grade 4
impairment ranging between 1 and 25 percent impairments due to motor deficits of both the
suprascapular nerve which has a maximum value of 16 percent and axillary nerve with a
8

See id.; see also David W. Ferrall, 56 ECAB 362 (2005).

9

5 U.S.C. § 8123(a).

10

P.B., 60 ECAB ___ (Docket No. 08-1457, issued February 2, 2009); Gloria J. Godfrey, 52 ECAB 486 (2001).

11

Supra note 1.

12

Supra note 2.

13

This is not a ratable impairment under the A.M.A., Guides. A.M.A., Guides 479, Figure 16-46.

14

Supra note 3.

4

maximum value of 35 percent due resulting in 2 percent impairment of each of these nerves.15
Dr. Dzwinyk concluded that appellant had no more than eight percent impairment of her right
upper extremity. The Board finds that Dr. Dzwinyk provided detailed medical findings, applied
the A.M.A., Guides and properly concluded that appellant had no more than eight percent
impairment of her right upper extremity entitling her to a schedule award. As the impartial
medical examiner, Dr. Dzwinyk’s report is entitled to special weight and as such establishes the
extent of appellant’s permanent impairment for schedule award purposes.
CONCLUSION
The Board finds that appellant has no more than eight percent permanent impairment of
her right upper extremity for which she has received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the June 24, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 25, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

Supra note 4.

5

